Citation Nr: 0722399	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a respiratory 
condition, to include asthma, pneumonia, and upper 
respiratory infections.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1963.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development directed by the Board in its last remand was 
not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Additional development is required as to VA's duty to assist. 
VA must assist the veteran by making "reasonable efforts" to 
collect evidence for the claims file from non-federal 
sources. 38 C.F.R. § 3.159(c)(1) (2005). Reasonable efforts 
include an initial request for the records and at least one 
follow-up request.  Id.  If VA makes reasonable efforts to 
obtain relevant non-Federal records but is unable to obtain 
them, VA will provide the claimant with notice of that fact.  
In such a case, VA must notify the veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and also inform the veteran that he or she is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  

Shortly after filing his claim in November 1998, the veteran 
completed several authorization forms to collect medical 
information from his private physicians. Documents in the 
case file address the veteran's treatment, but the records do 
not appear to be complete and contemporaneous treatment 
records. In particular, Doctors Diaz Rodriguez, Ribera 
Rodriguez, Chico Mendez, Quinones Medina, Acevedo, and Luigi 
have all submitted at least one record stating that the 
veteran is treating with them, and many have said that the 
veteran has been treating with them for many years. However, 
complete treatment and clinical records do not exist in the 
file and do not appear to have been requested by VA. 

A number of these physicians have also provided positive 
nexus statements in support of the veteran's claims both for 
sinusitis and a respiratory condition, however all are bare 
conclusions with little to no details or  rationale provided.  
Jose A. Diaz Rodriguez, M.D., provided three such statements 
dated from January 2003, April 2003, and October 2003.  
Gilbert Acevedo, M.D., provided such a statement in August 
2004.  Eric Mauricio Quinones Medina, M.D., provided a 
borderline positive nexus statement in August 2003.

In compliance with the Board's February 2006 remand, in 
November 2006 a VA examination for the veteran's respiratory 
condition was conducted.  This examination report provides a 
negative nexus opinion.  A previous VA examination from 
September 2003 for the veteran's sinusitis also provided a 
negative nexus opinion.  

In light of the conflicting evidence contained in the file 
thus far, it is all the more important to obtain any and all 
private medical records associated with the veteran's claims.  
It does not appear that request was made for these private 
medical records, despite the instructions of the February 
2006 remand.  The file also does not reflect that since the 
remand the veteran was specifically asked to identify all VA 
and non-VA health care providers that have treated him for 
sinusitis and/or for a respiratory condition, including 
asthma, pneumonia, or upper respiratory infections.  While an 
April 2006 VCAA letter told the veteran he could fill out VA 
Forms 21-4142 for health care providers, this is not 
consistent with the intent of the remand.  Since the remand, 
a single page from Jose A. Diaz, dated from June 2006, was 
received, and it appears not to have been received pursuant 
to the initiative of VA but from the veteran on his own 
behalf without the assistance of VA.  In conjunction with the 
June 2006 statement from Dr. Diaz, the veteran submitted a VA 
Form 21-4142 stating he has received treatment from Dr. Diaz 
since August 2003 and no attempt was made to follow up on 
this information and retrieve the rest of the records.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to identify all VA and 
non-VA 
health care providers not previously 
identified that have treated him for 
sinusitis and/or for a respiratory 
condition, including asthma, pneumonia, 
or upper respiratory infection.  
Thereafter, ask the veteran to complete 
and submit the authorization forms 
necessary  to obtain such records.  The 
RO should then attempt to obtain and 
associate the records with the file.  
Duplicate records should not be 
incorporated into the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

2.  Obtain any updated authorization 
forms that are necessary to obtain the 
full and complete clinical records from 
each health care provider that is 
presently identified in the case file.  
Associate all such records obtained with 
the veteran's claims folder.  Duplicate 
records should not be incorporated into 
the file.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Readjudicate the claims of 
entitlement to service connection for 
sinusitis, and entitlement to service 
connection for respiratory condition, 
including asthma, pneumonia, and upper 
respiratory infection. If the benefits 
sought remain denied, issue the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appropriate time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

